BY THE COURT
We have carefully examined the statutes referred to in the briefs and the three cases also referred to, to-wit, Yontz v Mc-Cutchin, 121 Oh St, 142; Cline v Lust, 110 Oh St, 97 and State ex v Buse, 29 Oh Ap, 302.
We think none of those cases are authorities upon the exact state of facts requiring this court to reverse the Court of Common Pleas and the Municipal Court in view of the fact that service was had upon the defendant in the City of Piqua. The judgment of the Court of Common Pleas will therefore be affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.